DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-9, and 13-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,572,806.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the pending application.
Pending Application
US PATENT
A method, in a data processing system comprising at least one memory and at least one processor, for question answering using time weighted evidence, the method comprising:

configuring the at least one memory with instructions, which are executed by the at least one-processor and configure the at least one processor to implement a question answering systems 

receiving, by the question answering system, an input question from a user; 

receiving, by the question answering system from the user via a user interface, a time focus for the input question and a curve width, wherein the user interface graphically displays a timeline and a function shape and provides a first control to allow the user to move a center of the function shape along the timeline and a second control to allow the user to change the curve width; 


decomposing, by a question decomposition component executing within the data question answering system, the input question into one or more queries; 

applying, by a hypothesis generation component executing within the question answering system, the one or more queries to a corpus of information to obtain a set of hypothesis evidence, wherein each item of information within the hypothesis evidence has an associated time value; 

weighting, by the time weighting component, the set of hypothesis evidence based on the associated time values according to the weighting function to form time weighted evidence; 

scoring, by a hypothesis and evidence scoring component executing within the question answering system, a plurality of hypotheses for answering the input question based on the time weighted evidence;   

ranking, by a final confidence merging and ranking component executing within the question answering system, the plurality of hypotheses to form a ranked set of candidate answers to the input question; and 

outputting, by the question answering system, the ranked set of candidate answers to the user.


configuring the at least one memory with instructions, which are executed by the at least one processor and configure the at least one processor to implement a question answering system; 

receiving, by the question answering system, an input question from a user; 

receiving, by the question answering system from the user via a user interface, a first time focus for the input question and a curve width, wherein the user interface graphically displays a timeline and a function shape and provides a first control to allow the user to move a center of the function shape along the timeline and a second control to allow the user to change the curve width; 


defining, by a time weighting component executing within the question answering system, a weighting function, wherein the weighting function is a multi-dimensional Gaussian function having a first time axis corresponding to the first dimension of evidence and a second time axis corresponding to the second dimension of evidence and having the peak at an intersection of the first time focus on the first time axis and the second time focus on the second time axis; 

decomposing, by a question decomposition component executing within the question answering system, the input question into one or more queries; 

applying, by a hypothesis generation component executing within the question answering system, the one or more queries to a corpus of information to obtain a set of hypothesis evidence, wherein each item of information within the hypothesis evidence has an associated time value; 

weighting, by the time weighting component, the set of hypothesis evidence based on the associated time values according to the weighting function to form time weighted evidence; 

scoring, by a hypothesis and evidence scoring component executing within the question answering system, a plurality of hypotheses for answering the input question based on the time weighted evidence; 

ranking, by a final confidence merging and ranking component executing within the question answering system, the plurality of hypotheses to form a ranked set of candidate answers to the input question; and 




As shown above, the US Patent claims anticipate the pending application’s claims.’
Dependent claims 5 and 7 are anticipated by USPAT claim 1 as well.
Dependent claims 21-26 are anticipated by USPAT claims 3-4.
As a reminder, Applicant is cautioned that should they ask the double patenting rejection be held in abeyance, the response can be considered non-responsive as per MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in 
	Examiner suggests Applicant file a terminal disclaimer or amending the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 13, and 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellex, Stefanie, et al. "Quantitative evaluation of passage retrieval algorithms for question answering." in view of Saquete, Estela, et al. "Splitting complex temporal questions for question answering systems." further in view of Petersen US 2010/0198880.
Regarding claims 1, 9, and 17¸Tellex teaches “a method, in a data processing system[…]for question answering” (pg. 1 §1 ¶1 “Factoid question answering systems seek to provide concise, succinct answers to natural language questions”), “the method comprising: (pg. 1 ¶1 “Factoid question answering systems seek to provide concise, succinct answers to natural language questions such as “When did Hawaii become a state?” The aim is to perform fine-grained, targeted information retrieval” i.e. receiving an input question);
“defining, […], a weighting function” (pg. 1 right col. ¶2 “Most often, passage retrieval algorithms perform a density-based weighting of query terms”), 
“decomposing, […], the input question into one or more queries” (pg. 2 §2 first bullet point “Question analysis modules convert natural language questions into queries for the document retriever”);
“applying, […], the one or more queries to a corpus of information to obtain a set of hypothesis evidence” (pg. 2 §2 second bullet point “Document retrieval modules return ranked lists of potentially relevant documents from the corpus. This process reduces the corpus to a manageable set of documents for additional processing”),
“weighting, […], the set of hypothesis evidence” (pg. 2 §2 third bullet point “Passage retrieval modules process sets of documents and return ranked lists of passages scored with respect to query terms” ranked or weighted)
 “scoring, […], a plurality hypotheses for answering the input question” (pg. 2 §2 last bullet point “Answer extraction modules search passages for the final answer to the user’s natural language question. Typically, named-entity recognition technology is used to find candidate answers that match the question’s expected answer type”) 
“ranking, […], the plurality of hypothesis to form a ranked set of candidate answers to the input question” (pg. 2 §2 bullet 2, " Document retrieval modules return ranked lists of potentially relevant documents from the corpus. This process reduces the corpus to a manageable set of documents for additional processing.")
(previous limitation, last bullet point “Answer extraction modules search passages for the final answer to the user’s natural language question. Typically, named-entity recognition technology is used to find candidate answers that match the question’s expected answer type.”)
Tellex however does not explicitly teach the remaining claim limitations. Saquete however teaches “a method[…]using time weighted evidence” (Saquete pg. 5 §4.3.1 ¶1 “Temporal signals denote the relationship between the dates of the related events. Assuming that F1 is the date related to the first event in the question and F2 is the date related to the second event, the signal will establish an order between them” i.e. the time or temporal relationship is used to answer)
“receiving, […], a time focus for the input question” (pg. 5 §4.2 “This module uses TERSEO system (Saquete et al., 2003) to recognize, annotate and resolve temporal expressions in the question” resolving temporal expression i.e. determining a time period for the question or a time focus);
“applying[…]the one or more queries to a corpus of information[…]wherein each item of information within the hypothesis evidence has an associated time value” (pg. 5 §4.3.1 Table 1 i.e. after, when before, which are time values);
“weighting[…]based on the associated time values according to the weighting function to form time weighted evidence” (pg. 5 §4.3 “The decomposition of a complex question is based on the identification of temporal signals, which relate simple events in the question and establish an order between the answers of the sub-questions” based on temporal signals which is the time weighted evidence as it has an impact on the answers); and
“scoring[…]for answering the input question based on the time weighted evidence” pg. 5 §4.3.1 ¶1 “Temporal signals denote the relationship between the dates of the related events. Assuming that F1 is the date related to the first event in the question and F2 is the date related to the second event, the signal will establish an order between them” i.e. the time or temporal relationship is used to answer.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Tellex with that of Saquete since “Temporal Q.A. is not a trivial task due to the complexity temporal questions may reach” pg. 1 right col. ¶1.
Both however do not explicitly teach the remaining limitation. Petersen teaches “configuring the at least one memory with instructions, which are executed by the at least one processor and configure the at least one process to implement a question answering system” (fig. 14 item 20 not explicitly for a QA system however the functionality would be the same other than the specific instructions being executed)
“receiving[…]from the user via a user interface[…]a curve width, wherein the user interface graphically displays a timeline  and a function shape and provides a first control to allow the user to move a center of the function shape along the timeline and second control to allow the user to change the curve width” ([0056] “The extent of the boundary line 94 may be determined, for example, by a system tunable parameter, or determined heuristically by a system over time based on users' selection of life events from query results. Alternately, it could be a user definable parameter, e.g., a user may know they are only interested in viewing life events of other users that occurred within two months of their own respective life event.” which would in turn, affect the center and curve width and function shape)
(Petersen figure 9 
    PNG
    media_image1.png
    318
    559
    media_image1.png
    Greyscale
.)
“a time weighting component, a question decomposition component, a hypothesis generation component, hypothesis and evidence scoring component, final confidence merging and ranking component” (fig. 14 item 20, the processor operates as all these components)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Tellex and Saquete with that of Petersen since a combination of known methods would yield predictable results that is, having bell curve peak on a time axis would operate predictably since both utilize the same concept.
Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1 only differing in embodiment. As such, the claims are subject to the same rejection. Any extra features such as explicit recitation of a process and memory would be an obvious variation of the embodiments and therefore inherent.

Regarding claims 5, 13, and 18¸the Tellex, Saquete, and Petersen references have been addressed above. Petersen further teaches “wherein the weighting function is a Gaussian function” ([0055] “a date filter uses a one -dimensional Gaussian curve to establish a boundary time for a query of the music diary database 14 as well as an internal weighting factor for any songs that match the query.”) 

Regarding claims 8, 16, and 20¸the Tellex, Saquete, and Petersen references have been addressed above. Saquete further teaches “determining a plurality of time foci for the input question” (pg. 4 §4 sixth bullet point “Temporal tags, containing concrete dates returned by TERSEO system (Saquete et al., 2003), that are part of the input of the Answer Recomposition Unit and are used by this unit as temporal constraints in order to filter the individual answers” i.e. determining a time focus);
“aggregating results for the plurality of time foci” (pg. 5 §4.3.1 “Assuming that F1 is the date related to the first event in the question and F2 is the date related to the second event, the signal will establish an order between them.”)
Petersen however further teaches “defining a weighting function for each of the plurality of time foci” ([0055] “a date filter uses a one -dimensional Gaussian curve to establish a boundary time for a query of the music diary database 14 as well as an internal weighting factor for any songs that match the query”), “wherein each weighting function is a bell curve having a peak at a given time focus within the plurality of foci” ([0055] “Within such boundaries, the height of the curve is used as a weighting factor between zero (low relevance) and one (high relevance).”);
“weighting the set of hypothesis evidence according to each weighting function” ([0055] “the height of the curve is used as a weighting factor between zero (low relevance) and one (high relevance” );
([0055] “Within such boundaries, the height of the curve is used as a weighting factor between zero (low relevance) and one (high relevance). Outside of the boundaries, the relevance factor is zero. The point at which the curve meets the axis (zero crossing) defines the database query criteria.”)
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellex, Stefanie, et al. "Quantitative evaluation of passage retrieval algorithms for question answering." in view of Saquete, Estela, et al. "Splitting complex temporal questions for question answering systems." further in view of Petersen US 2010/0198880 and Galvin US 2013/0191185.
Regarding claims 6 and 14, the Tellex, Saquete, and Petersen references have been addressed above. All do not explicitly teach the claim limitation. Galvin however teaches “determining a standard deviation of the bell curve based on user input” ([0124] “observation over a period of time of an agent's handle times for sales calls to premium customers may be used to generate an average and a standard deviation of handle time, as well as a polynomial fit for a curve.”)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Tellex, Saquete, and Petersen with that of Galvin since a combination of known methods would yield predictable results i.e. determining standard deviation.

Claims 21-26 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellex, Stefanie, et al. "Quantitative evaluation of passage retrieval algorithms for question answering." in view of Saquete, Estela, et al. "Splitting complex temporal questions for question answering systems." further in view of Petersen US 2010/0198880 and Karimisetty et al. US 2005/0108212.
Regarding claims 21, 23, and 25, the references have been addressed above. All do not explicitly teach the remaining limitations. Karimisetty however teaches “wherein the associated time value comprises a paper submission date, a publication date, a creaton date, a last modified date, or an archival data” ([0050] “a CLOB column that contains a copy of the XML data as it is displayed to users of system 10 and various audit columns including columns for a timestamp when the eRecord was requested, a time stamp of when creation of the eRecord was initiated, the time zone the eRecord was created in”)
Therefore it would have been obvious to one having ordinary skill in the art at the time that the invention was filed to combine the teachings of Tellex, Saquete, and Petersens with that of Karimisetty since a combination of known methods would yield predictable results i.e. timestamps and dates of documents.
Regarding claims 22, 24, and 26, the references have been addressed above. All do not explicitly teach the remaining limitations. Karimisetty however teaches “wherein the associated time value comprises a timestamp of retrieval or a timestamp of a container for a dimension of evidence” ([0050] “a CLOB column that contains a copy of the XML data as it is displayed to users of system 10 and various audit columns including columns for a timestamp when the eRecord was requested, a time stamp of when creation of the eRecord was initiated, the time zone the eRecord was created in”)
Allowable Subject Matter
	No art has been cited for claims 7, 15, and 19.
Reasons for Allowance

	No prior art in particular teaches the limitations of:
wherein the time focus is a first time focus for a first dimension of evidence, the method further comprising: determining a second time focus for a second dimension of evidence; and 
defining the weighting function, wherein the weighting function is multi-dimensional Gaussian function having a first time axis corresponding to the first dimension of evidence and a second time. axis corresponding to the second dimension of evidence and having the peak at an intersection of the first time focus on the first time axis-and the second time focus on the second time-axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124